Citation Nr: 9918006	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability secondary to a service connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This appeal arises from a rating decision of June 1994 from 
the St. Petersburg, Florida, Regional Office (RO).


FINDING OF FACT

There is no competent medical evidence which shows that the 
veteran's service connected left knee disability has 
proximately caused or aggravated a lumbar spine disability.


CONCLUSION OF LAW

The claim for service connection for a lumbar spine 
disability secondary to a service connected left knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that service connection for 
a back disability as being incurred in service and secondary 
to the service connected left knee disability was denied in a 
rating decision in March 1988.  The veteran was advised of 
this decision in an April 1988 letter to him.  While he 
submitted a timely notice of disagreement and a statement of 
the case was issued, he did not perfect an appeal.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(b), 20.1103 (1998).  New and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
(West 1991).  However, in this case the RO developed the 
issue on appeal as service connection without addressing 
whether new and material evidence has been received to reopen 
the claim.  Since the veteran will not be prejudiced by the 
Board of Veterans' Appeals (Board) considering the issue of 
service connection, the Board will proceed with a decision of 
the veteran's claim without first referring the case to the 
RO to address whether new and material evidence has been 
received.

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for disability that is proximately caused 
by or due to a service connected disability.  38 C.F.R. 
§ 3.310(a) (1998). 

The veteran is service connected for a left knee disability.  
A March 1997 VA examination report notes a diagnosis of 
degenerative discogenic disease throughout the lumbar spine 
with chronic lumbago.  However, the medical evidence in the 
claims file does not show that the veteran's lumbar spine 
disability has been caused or aggravated by his service 
connected left knee disability.  Additionally, the March 1997 
VA examination report states "[the veteran's] lumbar spine 
disability is not secondary to his left knee disability."  
Accordingly, there is no competent medical evidence which 
shows that the veteran's lumbar spine disability is 
proximately due to or caused by the service connected left 
knee disability.  38 C.F.R. § 3.310(a) (1998).

The veteran has testified at two hearings at the RO that his 
lumbar spine problems are related to his left knee 
disability.  However, as noted above, there is no competent 
medical evidence in the claims file which supports this 
assertion.  As a lay person, the veteran is not competent to 
render an opinion as to medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Furthermore, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent medical evidence which 
shows that the veteran's left knee disability has proximately 
caused or aggravated a lumbar spine disability.  There is no 
competent medical evidence of a nexus between the veteran's 
service connected left knee disability and the lumbar spine 
problems.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).  

Based on the foregoing, the veteran's claim for service 
connection for a lumbar spine disability secondary to a 
service connected left knee disability is denied as being not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for a lumbar spine disability secondary to 
a service connected left knee disability is denied as being 
not well grounded.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

